Title: The American Commissioners: Proposed Memorial to Lord George Germain, 7 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Germain, Lord George


To the Right Honorable Lord George Sackville Germaine, one of the Principal Secretaries of State to the King of Great Britain.
Paris Feby. 7th. 1777.
Whereas the Snow Dickenson with her Cargoe, which was the property of the Congress of the United States of America, was by an Act of Piracy, in some of her Crew, carried into the port of Bristol in England, and there as we are informed, was converted to the use of the Government of Great Britain; and the perpetrators of so base and dishonest an action, the Mate and Sailors, (who had hired themselves in Consideration of good Wages, and engaged faithfully to work the said Snow in her Voyage to France, but in their way treacherously rose upon the Captain, and took the Vessel from him,) were rewarded instead of being punished for their wickedness.
And Whereas another Vessel with her Cargoe of Tobacco, being also the property of the United States, or of some Inhabitants of the same, was lately carried into the Port of Liverpoole, in England, by a similar act of Treachery in her Crew; and a third has in the same manner been carried into Halifax.
We, therefore being Commissioners plenipotentiary from the Congress of the United States of America, do, in their name and by their Authority, demand from the Court of Great Britain, a restitution of these Vessels and their Cargoes, or the full value of them; together with the delivery of the Pirates into our Hands to be sent where they may be tried and punished as their Crimes deserve.
We feel it our Duty to humanity, to warn the Court of Great Britain of the consequences of protecting such Offenders, and of encouraging such Actions as are in violation of all moral obligation, and therefore subversive of the firmest foundation of the Laws of nations.
It is hoped, that the Government of Great Britain, will not add to the unjust principles of this War, such practices as would disgrace the meanest State in Europe; and which must forever stain the Character of the British Nation. We are sensible, that nothing can be more abhorrent from the Sentiments and Feelings of the Congress of the United States, than the authorising so base a kind of War, as a retaliation of these practices will produce. We are, therefore, more earnest in pressing the Court of Great Britain, to prevent, by the Act of Justice which is demanded, the retaliation, to which necessity, in repugnance to principles, will otherwise compel.
And we hereby notify the said Court, that if the Justice demanded is not speedily obtained, a publick and general Invitation will be given to all Seamen intrusted with british Ships, to bring the same into the Ports of the United States, where the full value of them and their Cargoes will be fairly divided among the Captors, as Legal Prize.
We desire an Answer within four Weeks from the Date of this Demand.
B FranklinSilas Deane

Commissioners Plenipotentiary for the United States of North America
In Franklin’s hand: Memorial to Lord G. Sackville not sent Feby. 7th. 77.

